DETAILED ACTION
The present application has been reviewed and currently claims 1-10 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP-2017/021904, filed on 6/14/2017.


Specification
The abstract of the disclosure is objected to because it refers to the purported merits of the invention as shown in:
Line 1, “simple structure”;
Line 2, “very quickly and easily”.  
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the claim limitation “fluid control means configured to allow a fluid to flow through the first and second coupling members … ” in claim 2 is being interpreted under 112(f). A review of the specification shows that the fluid control means is defined as “mechanism including a valve body and a valve spring” (see paragraph [0025]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frere (European Patent No. 2,781,818).
	Claim 1, Frere discloses:
A vacuum joint (see annotated Fig. 3 below) for connecting adjacent connection ends of a pair of vacuum pipes (see paragraph 0001, lines 13-14, where this joint is used for vacuum- insulted lines; see paragraph 0015, lines 184-185 where the coupling is gas-tight) so as to allow a fluid to flow through the vacuum pipes, the vacuum joint comprising: 
a first coupling member (see annotated Fig. 3) having a tubular shape and adapted to be attached to the connection end of the vacuum pipe; and 
a second coupling member (see annotated Fig. 3) having a tubular shape and adapted to be attached to the connection end of the vacuum pipe (it is inherent that it would be attached to a vacuum pipe), 
wherein the first coupling member has an axial front end with a substantially flat contact surface (see annotated Fig. 3) that contains a ferromagnetic material (see paragraph 0015, line 175 where the first coupling member contains a ferromagnetic material; see paragraph 0009, lines 100-105 the rationale for ferromagnetic section), and 
the second coupling member has an axial front end with a substantially flat contact surface (see annotated Fig. 3) that contains a ferromagnetic material (see paragraph 191 where the second coupling members contains a ferromagnetic material; see paragraph 0009, lines 100-105 the rationale for ferromagnetic section), and 
at least one of the contact surfaces of the first coupling member and the contact surface of the second coupling member includes a ring-shaped magnet (considered as 27 in Fig. 3) embedded therein to surround a through hole (see annotated Fig. 3) of the first coupling member and/or 



    PNG
    media_image1.png
    630
    769
    media_image1.png
    Greyscale

	Claim 2, Frere discloses:
The vacuum joint according to claim 1, 
wherein the first coupling member and the second coupling member each include a fluid control means (see annotated Fig. 3 above hereinafter) configured to allow a fluid to flow through the first and second coupling members when the first and second coupling members are connected together and to stop the flow of the fluid through the first and second coupling 

Claim 5, Frere discloses:
The vacuum joint according to claim 1, wherein the contact surface of the first coupling member or the contact surface of the second coupling member includes a sealing member (see annotated Fig. 3) configured to seal an interface formed between the contact surface and the contact surface when the contact surface and the contact surface are brought into contact with each other, so as to prevent inflow or outflow of a fluid at the interface.

	Claim 8, Frere discloses:
A vacuum utilization device comprising the vacuum joint according to claims 1 (see paragraph 0001, lines 13-14, where the invention is connected to vacuum-insulated lines; see paragraph 0003, line 29 where there is a “flow device” that would cause a vacuum within a line to allow cryogenic liquid to be transported throughout the line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frere as applied to claim 1 above.
	In regards to claim 3, Frere discloses:
The vacuum joint according to claim 1, but does not explicitly disclose that the magnet has a residual magnetic flux density of 40 mT or more after being heated at 1800C for 30 minutes in the atmosphere.
However, Frere discloses that the vacuum joints first and second coupling member is firmly connected to one another by the force of the permanent magnet on the ferromagnetic flange and the sealing surface, and can only be released from one another again by a tensile force exceeding the magnetic force of the permanent magnet (see paragraph 0016, lines 190-193).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Frere such that the magnet would have a magnetic flux of 40mT or more after being heated at 1800C for 30 minutes in the atmosphere, so as to allow the magnet to produce a desired force based on its intended use. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

	In regards to claim 4, Frere discloses:
The vacuum joint according to claims 1, but does not disclose the ferromagnetic material contained in the contact surface of the first coupling member and the ferromagnetic 
However, Frere discloses that the vacuum joints first and second coupling member is firmly connected to one another by the force of the permanent magnet on the ferromagnetic flange and the sealing surface, and can only be released from one another again by a tensile force exceeding the magnetic force of the permanent magnet (see paragraph 0016, lines 190-193).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Frere such that the ferromagnetic material of each contact surface comprises a Curie temperature higher than a processing temperature, so as to allow the magnet to hold its magnetic properties while the device is operating at its processing temperature. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frere as applied to claim 1 above in view of Zecca (U.S. Patent No. 3,582,017).
In regards to claim 6, Frere discloses the vacuum joint according to claim 1, but does not disclose a combination of a projection and recess on the contact surfaces. 
However, Zecca discloses wherein both contact surfaces comprise a recess wherein in between both recesses a pin is disposed to align the coupling during attachment and separation (see Col. 3, Lines 72-75 and Col. 4, Lines 1-9), 
but does not explicitly disclose wherein one of the contact surfaces of the first coupling member and the contact surface of the second coupling member has a projection for 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the contact surfaces of Frere with the provision of an alignment system as taught by Zecca because Zecca discloses that the benefit of the alignment system is to align the couplings when they’re being attached and to prevent transverse movement of the couplings when they’re being detached due to the magnets (see Col. 3, Lines 72-75 and Col. 4, Lines 1-9). 
In regards to a projection on one contact surface and a recess on the other contact surface wherein the recess accepts the projection, it would have been obvious to one of ordinary skill in the art before the effective filling date to try to either have a projection on the first coupling member and a recess on the second coupling member and vice versa or the projection (considered as a “pin”) to engage a recess on the contact surfaces of both coupling members because there are finite number of identified and predictable solutions and one of ordinary skill in the art would have a reasonable expectation of success with such solutions. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frere as applied to claim 1 in view of Cator (U.S. Patent No. 3,181,895).
In regards to claim 7, Frere discloses the vacuum joint according to claims 1, wherein the contact surface of the first coupling member includes a ring-shaped magnet (considered as 27 in Fig. 3) embedded therein, but does not disclose the second coupling member comprising a ring-shaped magnet. 
However, Cator discloses that it is known to comprise the first and second contact surfaces of the first and second coupling members, respectfully, with ring-shaped magnets, 

the ring-shaped magnets are each divided circumferentially into an even number of equal parts, and the parts are arranged so that surfaces of the adjacent parts have opposite magnetic polarities (see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the second contact surface of Frere to comprise an identical ring-shaped magnet as opposed to a ferrous material based on the teaching of Cator that it is known for magnetic couplings to comprise two ring-shaped magnets on the contact surfaces of the first and second coupling respectively to provide the benefit of being able to quickly disconnect the coupling by simply rotating the coupling a quarter-turn due to the magnetic polarities (see Col. 2, Lines 34-50).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frere in view of Nakaji (Japanese Patent No. 62-87328).
	In regards to claim 9, Frere discloses the vacuum utilization device according to claim 8 wherein the vacuum joint is used for quick and uncomplicated connection of the vacuum-insulated lines (see paragraph 0008, line 91) using magnets and comprises a check-valve (see annotated Fig. 3), but does not explicitly disclose wherein the vacuum utilization device is a device for producing molded articles.
	However, Nakaji discloses a vacuum utilization device (see annotated Fig. 3 below) wherein the vacuum utilization device is a device for producing molded articles and wherein a 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to use the vacuum joint of Frere with the vacuum utilization device of Nakaji to allow quick and uncomplicated connections using magnets (see annotated Fig. 3 of Frere) instead of screws (see annotated Fig. 3 of Nakaji) due to the simultaneously coupling and uncoupling required of vacuum joints used with autoclave molding devices (see abstract of Nakaji) and the results would have been predictable. 

In regards to claim 10, Nakaji further discloses:
The vacuum utilization device according to claim 9, wherein the device for producing molded articles is an autoclave molding device comprising a pressure vessel (see annotated Fig. 3 above hereinafter), the device being configured to: 
evacuate an interior of a vacuum bag that covers a prepreg made of a fibrous base material and a thermosetting or thermoplastic resin matrix and that is placed in the pressure vessel; and 
then heat and pressurize the prepreg so as to mold the prepreg into a predetermined shape (it appears that the vacuum utilization device is capable is performing these functions and the results are predictable). 


    PNG
    media_image2.png
    860
    605
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paden et al. (U.S. PGPub No. 2011/0084474) discloses multiple variations of a similar coupling to the present invention. 
Bush et al. (U.S. Patent No. 7,793,987) discloses a similar coupling to the present invention except that there are multiple magnets around the tubes instead of a ring-shaped magnet. 
Pouliaude (U.S. Patent No. 9,440,248) discloses a similar coupling to the present invention comprising projections and a contact surface comprising a ferromagnetic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679